AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations


                                     UN1TED STATES DISTRICT C
                                           SOUTHERN DISTRICT OF CALIF OR
              UNITED STATES OF AMERICA                                JUDGMENT IN
                                                                      (For Revocation ofPr~~~~~~~==~~~-'"-"
                                v.                                    (For Offenses Commi e
         BENJAMIN MARTINEZ-MARTINEZ (1)
                                                                         Case Number:        17CR2685-GPC

                                                                      ERIC STUDEBAKER FISH, FED. DEFENDERS, INC.
                                                                      Defendant's Attorney
REGISTRATION NO.                69881008
D­
THE DEFENDANT: 

IZI   admitted guilt to violation of aUegation(s) No.       1


D     was found guilty in violation ofallegation(s) No.                                                 after denial of guilty. 

                                                          --------------------------
Accordingly, the court has adjudicated that the defendant is gUilty of the following allegation(s): 


Allegation Number                  Nature of Violation 

            1                      Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      November 9.2018



                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                     17CR2685-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                  BENJAMIN MARTINEZ-MARTINEZ (1)                                          Judgment - Page 2 of2
CASE NUMBER:                17CR2685-GPC

                                                       IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of:
 EIGHT (8) MONTHS (6 MONTHS TO RUN CONCURRENT AND 2 MONTHS TO RUN CONSECUTIVE TO CASE
 18CR3155-GPC)




 D	     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D	     The court makes the following recommendations to the Bureau of Prisons:




 D	     The defendant is remanded to the custody of the United States Marshal.

 D	     The defendant shall surrender to the United States Marshal for this district: 

        D     at                                                     on 

                   ------------------ A.M.                                --------------------------------------
        D     as notified by the United States Marshal. 


        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
        Prisons: 

        D     on or before 

        D     as notified by the United States Marshal. 

        D     as notified by the Probation or Pretrial Services Office. 


                                                             RETURN
 I have executed this judgment as follows:

        Defendant delivered on 	                                                to
                                   ---------------------------                       -------------------------------
 at 	 - - - - - - - - - - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL 




                                         By 	                     DEPUTY UNITED STATES MARSHAL




                                                                                                       17CR2685-GPC
